SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

728
CA 15-02116
PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


EUGENE MARGERUM, JOSEPH FAHEY, TIMOTHY HAZELET,
PETER KERTZIE, PETER LOTOCKI, SCOTT SKINNER,
THOMAS REDDINGTON, TIMOTHY CASSEL, MATHEW S.
OSINSKI, MARK ABAD, BRAD ARNONE, DAVID DENZ,
PLAINTIFFS-RESPONDENTS,
AND ANTHONY HYNES, PLAINTIFF,

                      V                                             ORDER

CITY OF BUFFALO, CITY OF BUFFALO DEPARTMENT OF
FIRE, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


HODGSON RUSS LLP, BUFFALO (JOSHUA FEINSTEIN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

CHIACCHIA & FLEMING, LLP, HAMBURG (LISA A. POCH OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered October 23, 2015. The order denied the motion
of defendants City of Buffalo and City of Buffalo Department of Fire
for the Court to recuse itself from this action.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on August 12, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2016                    Frances E. Cafarell
                                                  Clerk of the Court